Citation Nr: 1529913	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-37 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

In a July 2013 decision, the Board denied entitlement to an increased disability rating greater than 20 percent for the Veteran's service-connected low back disability prior to February 3, 2012; granted entitlement to an increased disability rating of 40 percent for the Veteran's service-connected low back disability, effective February 3, 2012; and denied entitlement to an effective date earlier than March 31, 2006 for the grant of nonservice-connected pension benefits.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court granted a partial joint motion for remand by the parties (JMR) to remand the issue of entitlement to a TDIU, as the parties agreed that the issue of TDIU was part and parcel of the claim for entitlement to an increased rating for a low back disability.  In July 2014, the Board remanded the issue of entitlement to a TDIU for additional development.  The case is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to a TDIU.  In its July 2014 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the impact of his service-connected disabilities upon his employability.  The Veteran was scheduled for a VA examination in connection with his claim in August 2014; however, he did not attend the examination.  September 2014 communications from the Veteran reveal that he contacted the RO to inform them that he tried to attend the VA examination, but that he was not able to attend the examination, as he lived over 100 miles from the VA Medical Center where the examination was scheduled, and did not have transportation.  The RO tried to schedule the Veteran's examination with a VA outpatient clinic in Huntsville; however, the clinic declined to examine the Veteran based upon a reported "conflict of interest" and the fact that there were no Compensation and Pension examiners at their location.  Thereafter, the Veteran was again scheduled for a VA examination at the VA Medical Center in Birmingham; and again, the Veteran did not attend.  

In a May 2015 informal hearing presentation, the Veteran's representative requested that the Veteran be scheduled for the requested VA examination with a local contract provider, since he is unable to travel to the VA Medical Center over 100 miles from his home.

The Board finds this request to be reasonable, and in accordance with due process.  Thus, if feasible, the RO should schedule the Veteran for a fee-based examination within close proximity to his home, in order to determine the impact of his service-connected disabilities upon his employability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  If such examination is not feasible, consideration of a VA opinion based on review of the claims folder would be useful.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine if it is feasible to schedule the Veteran for a VA examination on a contract fee basis, within close proximity to the Veteran's current address of record. 

If such examination is feasible, such examination should be scheduled.  If it is determined that such an examination is not feasible, document of record the reasons for such a determination. 

If the Veteran is unwilling to attend a scheduled examination at a location within close proximity to the Veteran's current address of record, or if it is NOT feasible to arrange such an examination at a location within close proximity to the Veteran's current address of record, forward the Veteran's claims folder to an appropriate clinician for review to render an opinion as to the impact of the Veteran's service-connected disabilities upon his employability. 

The examiner must review and consider all evidence of record, including the claims file, a copy of this remand, and the Veteran's medical history and statements, (and clinical examination of the Veteran if feasible).  Any tests deemed necessary should be performed.  Thereafter, the examiner must express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities alone, considered in combination, are productive of functional impairment which precludes him from securing and following substantially gainful employment consistent with her education and occupational experience.  The Veteran's service-connected disabilities include adjustment disorder with depressed mood; chronic low back pain with herniated nucleus pulpous; and left lower extremity sciatica.  The opinion provided must include an explanation for the basis of the opinion.  If the opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resorting to speculation.

2.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R .POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




